UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1126



JOHN BEDNAREK,

                                                          Petitioner,

          versus


CERES   CORPORATION;   DIRECTOR,  OFFICE   OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(94-458)


Submitted:   August 3, 1999              Decided:   September 8, 1999


Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael C. Eisenstein, Baltimore, Maryland, for Petitioner. Andrew
M. Battista, Towson, Maryland, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Bednarek seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of longshore benefits pursuant to 33 U.S.C.A. § 901-950 (West 1994

& Supp. 1999).    Our review of the record discloses that the Board’s

decision is based upon substantial evidence and is without revers-

ible error.   Accordingly, we affirm substantially on the reasoning

of the Board.    See Bednarek v. Ceres Corp., BRB No. 94-458 (B.R.B.

Jan. 16, 1998).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2